Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Figs. 7-8 (claims 1-18, 21-44 and 47-53) in the reply filed on 03/03/2021 is acknowledged.
Claims 19, 20, 45 and 46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Claims 11-12 and 37-38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claims 11-12 and 37-38 recited the limitation “the second gate structure penetrates through the entire semiconductive stack” and “the gate insulating layer exposes from the back side of the semiconductive stack” which are drawn to unelected embodiment of Fig. 2. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 and 05/11/2021 are being considered by the examiner.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2010/0117126).
As for claim 1, Takahashi discloses in Figs. 11-13 and the related text an unit pixel structure, comprising: 
a semiconductive stack having a front side and a back side opposite the front side, the semiconductive stack comprising: 
a first doped layer (lower 126); 
a second doped layer 135/136 disposed over the first doped layer; 
a third doped layer 141 disposed over the second doped layer; and 
a fourth doped layer (upper 126) disposed over the third doped layer; 
a sensor well region 139/140 formed within the fourth doped layer; 
a floating diffusion region 121b formed within the fourth doped layer and separate from the sensor well region (fig. 13); 
a first gate structure 123 disposed over the semiconductive stack and positioned between the sensor well region and the floating diffusion region (fig. 13); and 
a second gate structure 122/133 arranged around the floating diffusion region and extending through the third doped layer (fig. 13).  



As for claim 5, Takahashi discloses structure of claim 1, wherein the first doped layer (lower 126), the third doped layer 141, and the fourth doped layer (upper 126) are of a first (p) dopant type, and the second doped layer 135/1362 4825-4472-8543.v1Application No. 16/431,016Atty Dkt No.: 054036-0505026is of a second (n) dopant type, and the third doped layer 141 has a heavier doping concentration than the fourth doped layer (upper 126) (fig. 13).  

As for claim 7, Takahashi discloses structure of claim 5, wherein the first dopant type is p-type, and the second dopant type is n-type (fig. 13).  

As for claim 9, Takahashi discloses structure of claim 1, wherein the first gate structure 123 protrudes from the semiconductive stack and the second gate structure 122/133 has a height less than a height of protrusion of the first gate structure (fig. 13).  

As for claim 10, Takahashi discloses structure of claim 1, wherein the second gate structure 122/133 is formed on a periphery of the semiconductive stack and laterally surround the semiconductive stack (fig. 13).  




As for claim 26, Takahashi discloses in Fig. 13 and the related text an image sensor structure, comprising: a semiconductive stack having a front (upper) side and a back (back) side opposite the front side, the semiconductive stack comprising: 
a first doped layer (lower 126); 
a second doped layer 135 disposed over the first doped layer; 
a third doped layer 141 disposed over the second doped layer; and 
a fourth doped layer (upper 126) disposed over the third doped layer; 
a plurality of unit pixels (fig. 13) formed in the semiconductive stack and arranged in a matrix pattern, each one of the plurality of unit pixels comprising: 
a sensor well region 139/140 formed within the fourth doped layer (upper 126); 
a floating diffusion region 121b formed within the fourth doped layer and separate from the sensor well region (fig. 13); 
a first gate structure 123 disposed over the semiconductive stack and positioned between the sensor well region and the floating diffusion region (fig. 13); and 
a second gate structure 122 arranged around the floating diffusion region 121b and extending through the third doped layer (fig. 13).  

As for claim 28, Takahashi discloses the structure of claim 26, wherein the first doped layer (lower 126), the third doped layer 141, and the fourth doped layer (upper 126) are of a first (p) dopant type, and the second doped 54825-4472-8543.v1Application No. 16/431,016Atty Dkt No.: 054036-0505026layer 135 is of a second (n) dopant type, and the third doped layer 141 has a heavier doping concentration than the fourth doped layer (upper 126) (fig. 13). 

As for claim 30, Takahashi discloses structure of claim 28, wherein the first dopant type is p-type, and the second dopant type is n-type (fig. 13).  

As for claim 32, Takahashi discloses structure of claim 26, wherein the first gate structure 123 is protruding from the semiconductive stack and the second gate structure 122 has a height less than a height of protrusion of the first gate structure (fig. 13).  

Claims 1, 4, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerome et al. (US 9,570,494).
As for claim 1, Jerome et al. disclose in Fig. 13 and the related text a unit pixel structure, comprising: 
a semiconductive stack having a front side and a back side opposite the front side, the semiconductive stack comprising: 
a first doped layer 21;
a second doped layer 29 disposed over the first doped layer; 
a third doped layer 64/66 disposed over the second doped layer; and 
a fourth doped layer 31 disposed over the third doped layer; 
a sensor well region 73/74 formed within the fourth doped layer; 
a floating diffusion region 77/83 formed within the fourth doped layer and separate from the sensor well region (fig. 12); 
a first gate structure 53 disposed over the semiconductive stack and positioned between the sensor well region and the floating diffusion region (fig. 12); and 


As for claim 4, Jerome et al. disclose the structure of claim 1, further comprising: a pinning implant region 82 formed over the sensor well region 73/74 in the fourth doped layer 31.  

As for claim 26, Jerome et al. disclose in Fig. 12 and the related text an image sensor structure, comprising: a semiconductive stack having a front (upper) side and a back (back) side opposite the front side, the semiconductive stack comprising: 
a first doped layer (21); 
a second doped layer 29 disposed over the first doped layer; 
a third doped layer 64/66 disposed over the second doped layer; and 
a fourth doped layer 31 disposed over the third doped layer; 
a plurality of unit pixels (fig. 12) formed in the semiconductive stack and arranged in a matrix pattern, each one of the plurality of unit pixels comprising: 
a sensor well region 73/74 formed within the fourth doped layer 31; 
a floating diffusion region 77/83 formed within the fourth doped layer and separate from the sensor well region (fig. 12); 
a first gate structure 53 disposed over the semiconductive stack and positioned between the sensor well region 73/74 and the floating diffusion region 77/83 (fig. 12); and 


As for claim 27, Jerome et al. disclose the structure of claim 26, wherein each unit pixel of the plurality of unit pixels further comprises: a pinning implant region 82 formed over the sensor well region 73/74 in the fourth doped layer 31 (fig. 12).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 8, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
As for claims 3, 8 and 31, Takahashi disclosed substantially the entire claimed invention, as applied to claims 1 and 26 above, except wherein the area of the sensor well region is in a range of about 10% to 90% of the area of the second doped layer and a thickness of the first doped layer ranges from about 0.1 pm to 3pm, a thickness of the second doped layer ranges from about 0.5pm to 3pm, a thickness of the third doped 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the area of the sensor well region is in a range of about 10% to 90% of the area of the second doped layer and a thickness of the first doped layer ranges from about 0.1 pm to 3pm, a thickness of the second doped layer ranges from about 0.5pm to 3pm, a thickness of the third doped layer ranges from about 0.1 pm to 1 pm, and a thickness of the fourth doped layer ranges from about 1 pm to 5pm, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.


It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a doping concentration of the third doped layer is about 1 to 10 times heavier than a doping concentration of the fourth doped layer, in order to reduce the resistivity of the device.
Generally, differences in concentration or temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 13-18, 21-25, 33-36, 39-44 and 47-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811